Citation Nr: 1041877	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for periodontal disease.

3.  Entitlement to service connection for pectus excavatum.

4.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1998 to January 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was requested and scheduled, and the Veteran 
failed to report for such hearing.

The issue of entitlement to eligibility for treatment for 
periodontal disease has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for pectus 
excavatum and scoliosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA 
purposes.

2.  The Veteran reports developing periodontal disease during 
service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).


2.  The criteria for establishing service connection for 
periodontal disease have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 pre-rating 
letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and VA examination reports.

The Board acknowledges that while VA examinations were conducted, 
VA opinions regarding etiology were not provided.  However, there 
is no evidence of bilateral hearing loss disability in service or 
currently.  Furthermore, periodontal disease was not shown on 
examination and is not a condition for which service connection 
for compensation purposes can be awarded.  See 38 C.F.R. 
§ 3.381(a).  Thus, under these circumstances, there is no duty to 
obtain medical opinions.  38 C.F.R. § 3.159(c); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Hearing Loss

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran reports military noise exposure due to headsets used 
as a radio operator.  Service treatment records show no complaint 
or diagnosis of hearing loss during service.  A hearing test from 
December 2005, the month before the Veteran's separation, shows 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
0
10
10
20
10

At the Veteran's March 2006 audiological evaluation he denied 
hearing loss but reported a hearing shift noted in the military.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
5
LEFT
5
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
audiologist stated the results showed normal hearing bilaterally.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of 
proof of present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Here, the findings on VA audiometric testing have failed 
to reveal that the Veteran currently has a bilateral hearing loss 
disability consistent with 38 C.F.R. § 3.385.  Thus, service 
connection for bilateral hearing loss must be denied.

To the extent that the Veteran himself believes that he has a 
current hearing loss disability, as a lay person, his opinion 
does not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  Determining the existence of 
hearing loss disability requires medical testing and as a lay 
person, the Veteran has not shown that he has specialized 
training sufficient to conduct such testing.  Here, the medical 
evidence demonstrates that the Veteran does not have a hearing 
loss disability for VA purposes.  The Board concludes that the 
medical evidence is of greater probative value than the Veteran's 
allegations regarding the existence of a hearing loss disability.  
Accordingly, service connection for bilateral hearing loss is not 
warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Periodontal Disease

The Veteran has requested compensation for periodontal disease 
that he asserts occurred during his military service.  

Service dental records show mild periodontal disease.  The 
Veteran was afforded a VA general examination in March 2006, 
shortly after his discharge from service.  In the diagnosis 
section of the examination report, the examiner noted periodontal 
disease, none now.  

According to 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Here, the Veteran is requesting compensation for 
periodontal disease, which is not authorized.  Thus, his claim 
for service connection for periodontal disease for compensation 
purposes must be denied.  A claim for eligibility for treatment 
for periodontal disease has been referred to the AOJ.  

The law is dispositive in this case.  Accordingly the Board must 
deny the Veteran's claim for service connection for periodontal 
disease for compensation purposes as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for periodontal disease is 
denied.



REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for pectus excavatum and 
scoliosis.

The Veteran asserts that pectus excavatum and scoliosis were 
first diagnosed during service and are a result of his military 
service.  The RO has denied this claim stating that both 
conditions are congenital and pre-existed service. 

The Board notes that congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable law and 
regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2010).  A defect is a structural or inherent abnormality or 
condition which is more or less stationary in nature.  VAOPGCPREC 
82-90 (1990).  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  Service 
connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, unless 
such defect was subject to superimposed disease or injury during 
military service.  Id.  Such a disease, by its very nature, 
preexists a claimant's military service, and typically, 
entitlement to service connection turns on the question of 
whether manifestations of the disease in service constituted 
"aggravation" of the condition.  Id.

While a VA general medical examination was performed in this 
case, the examination report does not contain sufficient 
information for the Board to make a decision at this time.  For 
example, there is no discussion as to whether the Veteran's 
pectus excavatum and scoliosis are congenital conditions which 
existed prior to service.  As the VA examination is insufficient, 
the Veteran should be scheduled for another VA examination.  
Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature of pectus 
excavatum and scoliosis, and to obtain an 
opinion as to whether such is possibly 
related to service.  The claims folder should 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted and 
the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to the 
following: 
(a) Are the Veteran's pectus excavatum and 
scoliosis congenital in nature?
(b) If so, is each condition considered a 
congenital defect or a congenital disease 
(please specify defect, disease, or 
neither)?
(c) If the pectus excavatum or scoliosis 
is congenital in nature, was either 
permanently worsened beyond normal 
progress by service?  

The rationale for the opinions given should 
be provided. 


2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


